Citation Nr: 0205048	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-24 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
gastric ulcer, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
bilateral varicose veins, currently rated as 10 percent 
disabling. 

3.  Entitlement to a compensable rating for service-connected 
stress, talo-metatarsal joint, secondary to pes planus. 


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979, and from March 1980 to September 1993. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision by the New York, 
New York, Regional Office of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in May 
1995, a statement of the case was issued in June 1995, and a 
substantive appeal was received in August 1995.  Due to a 
change of residence, the veteran's claims file was 
transferred to the Reno, Nevada, Regional Office (RO).  The 
veteran testified at a personal hearing at the RO in October 
2000.   

By rating decision in June 2001, the RO increased the 
disability rating for history of gastric ulcer to 10 percent, 
effective from October 1, 1993.  The RO also increased the 
rating for bilateral varicose veins to 10 percent, effective 
from October 1, 1993.  The Board notes that the issue of 
entitlement to a compensable rating based on multiple 
noncompensable disabilities under 38 C.F.R. § 3.324 (2001) 
was also originally in appellate status.  However, this issue 
was rendered moot by the RO's assignment of compensable 
ratings for gastric ulcer disability and varicose vein 
disability.  


REMAND

By letter dated December 20, 2001, the RO informed the 
veteran that his case was being added to the docket for a 
Board hearing to be conducted at the RO (Travel Board 
hearing).  An internal memorandum reflects that the RO then 
determined that the veteran's request for a Board's hearing 
had been withdrawn.  The RO then sent the case to the Board.  
However, the record does not reflect that the veteran was 
ever advised that his case had been removed from the Travel 
Board docket.  In order to clarify the matter, the Board 
contacted the veteran and his representative by letter dated 
April 5, 2002, to ascertain whether or not the veteran still 
wanted a Board hearing.  The veteran and his representative 
were advised that if no response was received within 30 days, 
the Board would assume that he still wanted a Travel Board 
hearing and would remand the case to the RO to await such a 
hearing.  The veteran and his representative were also 
advised that such an action may significantly delay a 
decision in the appeal.  Both the veteran and his 
representative were furnished a VA telephone number and 
telefacsimile number.  Nevertheless, the record does not show 
that any response has been received from either the veteran 
or his representative.  While the Board regrets further delay 
in this case, in view of the lack of a response from either 
the veteran or his representative, it must therefore assume 
that the veteran still wants to appear at a Travel Board 
hearing.  

Accordingly, the case must be remanded to the RO for the 
following action:

The veteran's case should be placed on 
the list of those appeals awaiting a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran cancels 
the hearing request or otherwise fails to 
report for a scheduled hearing, the case 
should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




